     Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 1 of 10




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

ESTATE OF GLENN MITCHELL
HAND, by and through PHYLLIS A.
HAND, Personal Representative,
      Plaintiff,
v.                                                 Case No. 4:20-cv-66-AW-HTC
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,
     Defendants.
_______________________________/
                     ORDER ON MOTIONS TO DISMISS

      Glenn Mitchell Hand died in Florida Department of Corrections custody, and

his widow (as the estate’s personal representative) has sued.1 Broadly speaking, the

claim is that Hand suffered and died after receiving inadequate medical care.

      The Estate sued ten defendants. ECF No. 1-1 at 81 (FAC). Two have since

settled. ECF No. 28. And the court dismissed claims against others, but with leave

to amend. ECF No. 37. The Estate has now filed a Second Amended Complaint

(ECF No. 39 (SAC)), and two defendants—MHM and DOC—have answered. ECF

Nos. 40, 47. The remaining defendants have moved to dismiss. ECF Nos. 41-46.



      1
         Unless indicated otherwise, the facts in this order come from the Second
Amended Complaint (ECF No. 39). At this stage, the complaint’s well-pleaded
allegations are accepted as true. Echols v. Lawton, 913 F.3d 1313, 1319 (11th Cir.
2019).
                                         1
     Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 2 of 10




      The moving defendants are Centurion of Florida and five health care

professionals who worked for Centurion and—at one time or another—provided

care to Hand. Those individuals are Nurse Practitioner Drianna Law, Dr. Peter

Edemekong, Dr. David Rodriquez-Rivera, Dr. Jean Max Saint Charles, and Dr. Juan

Santiago.

      The Second Amended Complaint alleges two counts against each of the

moving defendants: a § 1983 claim for deliberate indifference and failure to treat

(Counts II and XIII-XVII) and a state-law medical-negligence claim (Counts IV and

VI-X). Each motion challenges the § 1983 claim only. See ECF Nos. 41-46. The

motions all argue that the Estate has not alleged enough to show a constitutional

violation, and the individual defendants also argue qualified immunity. I agree that

the Estate has not alleged any constitutional violation, so I need not address qualified

immunity.

      To survive a Rule 12(b)(6) motion, a complaint must assert “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). This requires “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). In

evaluating the complaint’s sufficiency, I accept all well-pleaded factual allegations




                                           2
     Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 3 of 10




as true, but I do not afford the presumption of truth to legal conclusions. White v.

Lemma, 947 F.3d 1373, 1380 (11th Cir. 2020) (citing Iqbal).

      To establish an Eighth Amendment violation based on inadequate medical

care, a plaintiff must make a substantial showing:

      First, the inmate must establish an objectively serious medical need—
      that is, one that has been diagnosed by a physician as mandating
      treatment or one that is so obvious that even a lay person would easily
      recognize the necessity for a doctor’s attention—that, if left unattended,
      poses a substantial risk of serious harm. Second, the inmate must prove
      that prison officials acted with deliberate indifference to that need by
      showing (1) that they had subjective knowledge of a risk of serious
      harm and (2) that they disregarded that risk (3) by conduct that was
      more than mere negligence.

Keohane v. Fla. Dep’t of Corr. Sec’y, 952 F.3d 1257, 1266 (11th Cir. 2020) (marks

and citation omitted).

      As before, the parties agree that this is the controlling standard, but they

disagree as to whether the Second Amended Complaint alleges enough to meet it. In

my order dismissing the earlier § 1983 claims against the individual defendants, I

concluded “the Estate ha[d] not plausibly alleged that any individual defendant was

deliberately indifferent to a serious medical need.” ECF No. 37 at 9.

      Although the Second Amended Complaint includes additional allegations of

subpar medical care, the allegations still fall short of supporting a deliberate-

indifference claim. The Estate alleges that Hand had an objectively serious medical

condition, and the defendants do not claim otherwise. But Hand has not alleged facts


                                          3
     Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 4 of 10




supporting any individual’s subjective knowledge of that risk. Cf. Burnette v. Taylor,

533 F.3d 1325, 1331 (11th Cir. 2008) (“Each individual Defendant must be judged

separately and on the basis of what that person knows.”). And even assuming the

individual defendants were subjectively aware of Hand’s medical condition, the

Estate has not plausibly alleged that their failure to provide additional care was

anything more than mere negligence.

      As it did before, the Estate argues that it alleged enough to show the individual

defendants (1) provided treatment so cursory that it amounted to no care at all, (2)

decided to pursue an easier but less effective course of treatment, (3) did not maintain

adequate policies and procedures for providing necessary care, and (4) exhibited

“continual and systematic failure to respond to Mr. Hand’s changing medical

condition in a timely manner.” ECF No. 52 at 28.2

      I rejected these arguments in the earlier order, and the arguments remain

unpersuasive. First, Hand was diagnosed with cancer, treated with chemotherapy,

referred to a plastic surgeon, and seen by no fewer than five healthcare providers.

These allegations cannot square with any conclusion that Hand received only




      2
         The Estate responded separately to each individual defendant’s motion to
dismiss, but the responses are largely identical. They do include some variation as
to the allegations against each individual. See ECF Nos. 48-52.

                                           4
     Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 5 of 10




cursory treatment.3 See ECF No. 37 at 6. Second, the amended complaint contains

no factual allegations supporting any conclusion that the individual defendants chose

to pursue an easier, less effective treatment. The allegations show—at best—that

that they were negligent in not diagnosing an infection sooner. Cf. McElligott v.

Foley, 182 F.3d 1248, 1256 (11th Cir. 1999) (“While that failure to diagnose can be

deemed extremely negligent, it does not cross the line to deliberate indifference.”).

Third, the absence of policies and procedures for ensuring adequate care does not

without more, establish deliberate indifference on the part of the individual

defendants, and the Estate cites no authority saying otherwise. Cf. Mann v. Taser

Int’l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (“In the medical context, an

inadvertent failure to provide adequate medical care cannot be said to constitute ‘an

unnecessary and wanton infliction of pain’ or to be ‘repugnant to the conscience of

mankind.” (quoting Estelle v. Gamble, 429 U.S. 97, 106-07 (1976))). And fourth,

the alleged “continual and systematic failure” to treat Hand’s condition does not

establish deliberate indifference on behalf of any individual defendant. Cf. Burnette,




      3
        The Estate argues that Hand never received treatment for his infection, which
was his ultimate cause of death. See, e.g., ECF No. 52 at 27. But this does not
establish deliberate indifference. Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“[A]
complaint that a physician has been negligent in diagnosing or treating a medical
condition does not state a valid claim of medical mistreatment under the Eighth
Amendment.”).
                                          5
     Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 6 of 10




533 F.3d at 1331 (“[I]mputed or collective knowledge cannot serve as the basis for

a claim of deliberate indifference.”).

      In arguing that it has alleged enough, the Estate points to several allegations

setting out the standard. See, e.g., ECF No. 52 at 14 (citing SAC ¶ 150 (alleging that

Dr. Santiago “continued to ignore the glaring and obvious infection that was killing”

Hand)); id. at 14 (citing SAC ¶ 154 (alleging that “[t]he serious medical condition

was ignored, and [Hand] was left to deteriorate further, to the point of no return”));

see also SAC ¶ 71 (alleging Nurse Practitioner Law “had knowledge of [Hand’s]

serious medical condition as indicated by his presentation on May 5, 2017 and

worsening condition and presentation on May 8, 2017 but clearly disregarded the

risks associated with the serious medical condition based upon her diagnosis and

orders”). But such conclusory statements cannot support a claim. See Iqbal, 556 U.S.

at 678 (“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”); see Am. Dental Ass’n v. Cigna Corp., 605

F.3d 1283, 1290 (11th Cir. 2010). And in areas with more facts—see, e.g., ECF No.

52 at 6 (citing SAC ¶ 45 (alleging Nurse Practitioner Law provided medication

“known to cause/exacerbate gastrointestinal problems that is contraindicated in a

patient with stomach problems”)); id. at 9 (citing SAC ¶ 92 (alleging that after being

informed that Hand had a fever, Dr. Rodriquez-Rivera “decided to take an easier

course of treatment and simply ordered Tylenol to be administered”)); id. at 9-10

                                          6
     Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 7 of 10




(citing SAC ¶¶ 98-99 (alleging Dr. Saint Charles misdiagnosed Hand as being

dehydrated))—they show, at most, medical negligence. The Estate also repeatedly

points to failures of the “nursing staff.” But again, even assuming there was a

collective failure, the Estate is suing these defendants as individuals, meaning it must

allege facts to show that the defendants—as individuals—were deliberately

indifferent. Cf. Burnette, 533 F.3d at 1331.

      At the end of the day, the Second Amended Complaint does not allege that

the individual defendants were deliberately indifferent to Hand’s serious medical

needs, so the § 1983 claims against them will be dismissed.

      That leaves the Eighth Amendment claim against Centurion. Centurion says

this claim can proceed only if the Estate has stated a claim against at least one of the

individual defendants. ECF No. 46 at 2-3 (citing Rooney v. Watson, 101 F.3d 1378

(11th Cir. 1996)). In Rooney, the Eleventh Circuit held that “[a]n inquiry into a

governmental entity’s custom or policy is relevant only when a constitutional

deprivation has occurred.” 101 F.3d at 1381. But it did not say that individual

liability must be established before a plaintiff can assert a § 1983 claim against an

entity. And, in fact, the Eleventh Circuit has held that Monell liability “do[es] not

require that a jury must first find an individual defendant liable before imposing

liability on local government.” Barnett v. MacArthur, 956 F.3d 1291, 1301 (11th

Cir. 2020) (quoting Anderson v. City of Atlanta, 778 F.2d 678, 686 (11th Cir. 1985)

                                           7
     Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 8 of 10




and collecting cases); see also Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).

“For example, municipal liability can exist if a jury finds that a constitutional injury

is due to a municipal policy, custom, or practice, but also finds that no officer is

individually liable for the violation.” Barnett, 956 F.3d at 1301. That the Estate has

not stated a claim against any individual defendant does not mean that Hand suffered

no constitutional injury. So the Estate’s inability to state a § 1983 claim against the

individuals does not automatically doom its § 1983 claim against Centurion.

      Where a government (or an entity performing an essential government

function) has an “official policy or custom” that is the “moving force” behind a

constitutional deprivation, the entity is liable under § 1983. Cuesta v. Sch. Bd. of

Miami-Dade Cnty., 285 F.3d 962, 967 (11th Cir. 2002); cf. also Reed v. Centurion

Health of Fla., No. 4:18CV472-WS-CAS, 2020 WL 1228650, at *9 (N.D. Fla. Feb.

6) (“Plaintiff’s claim is not based on a theory of respondeat superior but, rather, that

Centurion’s policy caused Plaintiff harm.”), report and recommendation adopted,

No. 4:18CV472-WS/CAS, 2020 WL 1170222 (N.D. Fla. Mar. 11, 2020). The Estate

tries to meet this standard by alleging, for example, that Centurion maintained

“policies of denial, delay, and minimization of care in order to cut costs and

maximize profits,” SAC ¶ 186a., and that it “had a custom and practice of delaying

and denying care to maximize its profits and of demanding that its employees make

decisions calculated to save money rather than to provide needed medical care,”

                                           8
     Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 9 of 10




SAC ¶ 183, which “made constitutional violations such as those suffered by [Hand]

substantially certain to happen,” SAC ¶ 181. See also ECF No. 53 at 3 (citing SAC

¶¶ 179-89). But these are again conclusory.

      The only factual allegations that could support the claim are that Centurion’s

predecessor, Corizon, was fined for not providing adequate care, SAC ¶ 184b., and

that Centurion continued the practice of inadequate care when it took over, SAC

¶ 185. Although this provides some factual enhancement, it is not enough to survive

the motion to dismiss. The Estate does not allege that cost concerns played a part in

the provider’s treatment decisions—or at least it does not allege facts to make such

a claim plausible. It has not, for example, alleged that Hand’s infection required

particularly expensive treatment. In fact, the failures it alleges—staff’s neglecting to

pass along reports and so forth—have little or nothing to do with cost. In short, it is

not enough to allege merely that Centurion “has a national corporate policy to

provide prisoners as little care as possible as late as possible in order to maximize

profits.” SAC ¶ 185b. Therefore, Centurion’s motion will be granted.

      IT IS NOW ORDERED:

      The motions to dismiss (ECF Nos. 41, 42, 43, 44, 45, and 46) are GRANTED.

Counts II and XIII-XVII, are DISMISSED. Within 14 days, Centurion and the

individual defendants must answer as to the remaining claims.




                                           9
Case 4:20-cv-00066-AW-HTC Document 59 Filed 01/13/21 Page 10 of 10




 SO ORDERED on January 13, 2021.

                              s/ Allen Winsor
                              United States District Judge




                               10
